 



Exhibit 10.1

Second Amendment
to the
Natural Resource Partners
Long-Term Incentive Plan
(as Amended and Restated)

     WHEREAS, GP Natural Resource Partners LLC (the “Company”) maintains the
Natural Resource Partners Long-Term Incentive Plan (the “Plan”) for the purpose
of granting Awards thereunder to eligible employees of the Company and its
Affiliates who perform services for Natural Resource Partners L.P.; and

     WHEREAS, pursuant to Section 6(a) of the Plan, the Committee may amend the
terms of the Plan; and

     WHEREAS, the Committee desires to amend the Plan to provide that payments
made to Employees upon the vesting of Phantom Units be based on the average of
the last reported sales price of the Units on the New York Stock Exchange over
the prior 20 Trading Days (as defined below);

     NOW, THEREFORE, Section 2 of the Plan is amended by deleting the current
definition of Fair Market Value and replacing it with the following definition,
which shall read as follows:

     “Fair Market Value” means the average of the last reported sales prices for
the 20 consecutive Trading Days before the date in question. The last reported
sales price for each day shall be the last reported sale price regular way on
the New York Stock Exchange or any other national securities exchange on which
the Units are listed. In the event there is no sale of Units on the New York
Stock Exchange or any other national securities exchange on which the Units are
listed for the 20 consecutive Trading Days preceding such date, the
determination of fair market value shall be made in good faith by the Committee.
As used herein, the term “Trading Days” with respect to Units means if the Units
are listed or admitted for trading on the New York Stock Exchange or any
national securities exchange, days on which the New York Stock Exchange or such
national securities exchange is open for business.”

     All terms used herein that are defined in the Plan shall have the same
meanings given to such terms in the Plan, except as otherwise expressly provided
herein.

     Except as amended and modified hereby, the Plan shall continue in full
force and effect and the Plan and this instrument shall be read, taken and
construed as one and the same instrument.

     Executed this 8th day of December, 2004.

     

  GP Natural Resource Partners LLC

   

  By: /s/ Wyatt L. Hogan

 

--------------------------------------------------------------------------------

 

  Name: Wyatt L. Hogan

  Title: Vice President and General Counsel

